HALL, Judge.
The appellant/cross-appellee, William H. Linton, Jr., the husband herein, challenges the distribution of assets in this marital dissolution case. Though he raises five issues on appeal, we find merit only in his contention that the trial court erred in ordering him to provide a life insurance policy to secure an award of alimony to the appellee/cross-appel-lant, Donie J. Linton, the wife herein. Since we, additionally, find no merit in the issue the wife raises on cross-appeal, we affirm the judgment herein in all respects, except as such relates to the provision of the life insurance policy.
The husband was ordered to maintain a $100,000 life insurance policy to secure the wife’s alimony payments. Since there was absolutely no evidence before the trial court as to the insurability of the husband or his ability to, otherwise, obtain a life insurance policy, we find the trial court erred in ordering such.
Accordingly, that portion of the final order which directs the husband to provide a life insurance policy, is hereby stricken.
RYDER, A.C.J., and SCHOONOVER, J., concur.